DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s amendments filed 7/2/2021 have been entered.
	Claims 24-39 are pending.
Claims 25, 28-31, 33, and 36-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected specie, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/6/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 27 and 35 contains numerous trademark/trade names.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since these trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the 

Response to Arguments
	Applicant’s remarks with regard to the 35 USC 112b, have been considered, but are not found persuasive to withdraw the rejection.  The examiner notes that there are numerous use of code names and abbreviations throughout the claims. Only a few of them are corrected. Therefore, the outstanding rejection under 35 USC 112b is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24, 26, 27, 32, 34, 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 96/08270 (‘270) in view of US 4,477,468 (‘468). References are of record in the previous office action.

‘270 does not expressly teach the specific anti-inflammatory agents as claimed. 
‘468 teaches the herein claimed flurbiprofen (note: arylcarboxylic acid which is recited in the claims) in a method of treating herpes II infection (see the abstract and claim 1).
It would have been obvious to one of ordinary skill in the art to incorporate both flurbiprofen and squalamine together, in the herein claimed dosage, in a single composition for treating herpes infection.
One of ordinary skill in the art would have been motivated to incorporate both flurbiprofen and squalamine together, in the herein claimed dosage, in a single composition for treating herpes infection. Combinign two or more agents, which are known to be useful to treat herpes infection individually, into a single composition useful for the very same purpose is prima facie obvious (See In re Kerkhoven 205 USPQ 1069 (CCPA 1980)). The examiner notes that the composition taught in ‘270 include tablets, capsules, and other dosage forms that are capable to be used for systemic administration. 
Response to Arguments
Applicant's arguments filed 7/2/2021 averring the cited prior art’s failure to teach the drugs being useful in systemic administration have been fully considered but they are not persuasive. The examiner notes that applicant’s arguments are directed to the intended use or the mode of mechanism of action of the herein claimed agent.  The claims, however, are directed to a pharmaceutical composition. “‘[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.’ Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).” (MPEP § 2112(I)). Also "[i]t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable." In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  In the instant case, although the systemic properties of the herein claimed agent is discovered by the applicant, such discovery will not render the herein claimed composition unobvious.  The composition taught in the cited prior art include tablets, capsules, and other dosage forms that are capable to be used for systemic administration.  Accordingly, the instant claims are properly rejected under 35 USC 103a.

	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN MING R HUI/Primary Examiner, Art Unit 1627